Citation Nr: 1243908	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  08-00 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded this matter in July 2011 for additional development, which has been completed.

In January 2012, the Board denied the claim on appeal.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2012, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  

In October 2012, the Veteran's representative submitted additional medical evidence directly to the Board.  As the benefit sought on appeal is fully allowed in the decision below, this evidence is accepted for inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304 (2012).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

As noted in the Board's January 2012 decision, the issue of entitlement to service connection for a back disability, including as secondary to the Veteran's service-connected left knee disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

A current right knee disability was permanently worsened by the Veteran's service-connected left knee degenerative joint disease.

CONCLUSION OF LAW

A right knee disability was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.   

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  As the Veteran filed his claim in July 2006, the amendment is not applicable to the current claim.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran asserts that a right knee disability is related either to service or to his service-connected left knee disability.  The Veteran is currently service-connected for left knee degenerative joint disease.

The service treatment records (STRs), including the July 1971 separation examination, do not contain any complaints, treatment or findings related to the right knee during service.  Further, there is no evidence showing continued right knee problems following service.  The first indication of a right knee disability is in private treatment records dated August 2003, more than 32 years after separation from service.  These records indicate a diagnosis of osteoarthritis of the knees.  No relationship to service was noted.  No other treatment records indicate the etiology of the osteoarthritis.  Therefore, the medical evidence does not reflect continuity of symptomatology or a nexus to service.

The Veteran had a VA examination in December 2006.  The examiner reviewed the claims file and interviewed and examined the Veteran.  During the examination, the Veteran reported that his recurrent knee pain started in 1996.  He noted an in-service left knee injury but did not indicate an in-service right knee injury. The diagnosis was degenerative joint disease of the right knee dating to 1996.  The examiner stated that the disability was not secondary to his left knee disability and was not a service-connected problem, but did not provide a rationale for the opinion.

The Veteran had another VA examination in September 2007.  The examiner reviewed the claims file and interviewed and examined the Veteran.  Contrary to his assertions made to the December 2006 examiner, the Veteran reported that his bilateral knee conditions had onset during service and that he experienced bilateral knee effusion in June 1970 and had his knees aspirated.  In the opinion, the examiner stated that based upon his review of the claims file, including STRs and available imaging reports, as well as his review of the examination results, it was less likely than not that the right knee disability was related to the episodes of treatment documented in the Veteran's STRs.  The examiner noted that the Veteran had no knee problems documented at the time of discharge.

In August 2011, the September 2007 examiner provided an addendum to his opinion.  He reviewed the claims file once again and stated that the Veteran's right knee condition was less likely than not proximately due to or the result of his service-connected left knee disability.  The examiner stated that orthopedic literature revealed no credible, peer-reviewed studies supporting the contention that degenerative changes of one joint may induce degenerative changes in another joint of either the affected or contralateral extremity or spine, even in the setting of a leg discrepancy.  The examiner also found that it was most likely that the Veteran's current right knee condition was related to chronic degenerative changes associated with aging.  However, the examiner did not provide an opinion as to whether the Veteran's right knee disability had been aggravated by his service-connected left knee disability.

In a July 2007 statement, the Veteran asserted that he had played for the basketball team and that the rigors of training and conditioning affected his knees and other joints.  While STRs show that he was treated for injuries that occurred while playing basketball, STRs do not show that he was treated for injuries to his right knee.  Further, as noted above, his right knee was normal at separation from service.  In a September 2011 statement, the Veteran asserted that his service-connected left knee disability aggravated the right knee disability and his lower back.

In an October 2012 statement, the Veteran's private treating physician, Dr. Boothby, stated that the Veteran had had a left total knee arthroplasty about five years before, and that his left knee had done well.  Dr. Boothby also stated that the Veteran had returned to his office in October 2012 for evaluation of his right knee, and that the Veteran had severe degenerative joint disease in the right knee as well and would likely require right total knee arthroplasty.  Dr. Boothby opined that the changes in the Veteran's right knee were as likely as not caused by or worsened by his left knee injury, because in order to continue functioning well the Veteran was placing more stress on his right knee to take pressure off of the left.  

Based on a review of the evidence, the Board finds that service connection for a right knee disability is warranted on a secondary basis.  The record reflects the current right leg disability of degenerative joint disease and, while the competent evidence of record is conflicting as to whether such disability is related to the Veteran's service-connected left leg disability, the Board finds the evidence to be at least in relative equipoise.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Here, while the December 2006 VA examiner opined that the Veteran's degenerative joint disease of the right knee was not secondary to his left knee disability and not a service-connected problem, the examiner did not provide a rationale for his opinion.  Thus, the opinion is of little probative value.  Also, while the September 2007 VA examiner, in his August 2011 addendum, opined that the Veteran's right knee condition was unlikely to be proximately due to or the result of his service-connected left knee disability, as the orthopedic literature revealed no credible, peer-reviewed studies supporting the contention that degenerative changes of one joint may induce degenerative changes in another joint of the contralateral extremity, and that it was most likely that the Veteran's current right knee condition was related to chronic degenerative changes associated with aging, the examiner did not provide an opinion as to whether the Veteran's right knee disability had been aggravated by his service-connected left knee disability.

Conversely, Dr. Boothby, in his October 2012 statement, opined that the changes in the Veteran's right knee were as likely as not caused by or worsened by his service-connected left knee disability, which had resulted in total left knee arthroplasty, because he was placing more stress on his right knee to take pressure off of the left.  This opinion is the only of record to address whether the Veteran's right knee disability may have been aggravated by his service-connected left knee disability.  Furthermore, Dr. Boothby provided a plausible rationale for such opinion.  Given this, the Board finds that Dr. Boothby's October 2012 opinion is at least as probative and persuasive as the VA nexus opinions of record regarding secondary service connection, and therefore finds the medical evidence of record to be at least in relative equipoise.  

The Veteran has made sometimes inconsistent and conflicting statements regarding the onset of his right knee problems, which renders such statements not credible.  However, given the established disability of degenerative joint disease of the right knee, and that the competent, probative and persuasive medical nexus evidence of record regarding secondary service connection is in relative equipoise, the claim does not turn on the credibility of the Veteran's statements or the factual matter of the onset date of the Veteran's right knee problems.

Resolving reasonable doubt in the Veteran's favor, the Board finds that a current right knee disability has been permanently worsened by the Veteran's service-connected left degenerative joint disease.  Accordingly, the Board finds that the claim for service connection for a right knee disability must be granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

While the joint motion for remand granted by the Court in August 2012 instructed the Board to remand the issue on appeal for another VA examination, as the Board grants the benefit sought on appeal, further development of the claim is moot.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

ORDER

Service connection for a right knee disability is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


